Title: To James Madison from William Bentley, 24 April 1810
From: Bentley, William
To: Madison, James


Sir
Salem MASS. 24. April. 1810.
Permit me to say, that in asking a Letter to Gen Stark, It never entered my thoughts to answer any Public purpose. But I may say with truth,
Gen Stark’s Letter has saved New England.
The bitterest invectives are from this conviction, but they soon cease. Still the conviction is sure, “And they gnaw their tongues for pain.”
Assured that I speak the sense of all N E, I remain with the highest honour of your public & private Character your devoted Servant
William Bentley.
